     Case 1:03-md-01570-GBD-SN Document 4248 Filed 11/07/18 Page 1 of 6

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York



                                                     86 Chambers Street, 3rd floor
                                                     New York, New York 10007


                                                     November 7, 2018

By ECF
Hon. Sarah Netburn
U.S. Magistrate Judge
United States Courthouse
40 Foley Square
New York, NY 10007

                   Re:     In re Terrorist Attacks, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

       We write on behalf of the Federal Bureau of Investigation (“FBI”) in response to
defendant Dallah Avco’s letter of November 2, 2018 (“Ltr.”). Dallah Avco objects to certain
terms of the proposed protective order that was negotiated between the FBI, the Plaintiffs’
Executive Committees (“PECs”), and the Kingdom of Saudi Arabia (“KSA”), and submitted to
the Court for approval on November 2, 2018. (ECF No. 4242). The proposed protective order
would allow the FBI to produce sensitive information from the files of an ongoing law
enforcement investigation, including information pertaining to numerous third parties, while still
maintaining to the greatest extent possible protections against the public disclosure of this
information. Dallah Avco proposes that the protective order be modified to allow this sensitive
FBI information to be accessed by foreign nationals who are not subject to the jurisdiction of this
Court. The Court should decline to grant this relief, and should instead enter the protective order
agreed upon by the other parties in interest.

                                        BACKGROUND

       1. Allegations Regarding Dallah Avco

         Plaintiffs allege that Dallah Avco “provided a ‘ghost’ job to Omar al Bayoumi” while
Bayoumi was living in the United States and providing support to two of the September 11
hijackers. In re Terrorist Attacks on Sept. 11, 2001, 714 F.3d 659, 671, 679 (2d Cir. 2013). The
Second Circuit held that these allegations “suggest that Dallah Avco may have directed its
activities, related to Bayoumi’s cover employment, toward the United States,” and thus that there
may be a “nexus between [Dallah Avco’s] alleged support of al Qaeda and the September 11,
2001 attacks.” Id. The Second Circuit remanded for discovery regarding personal jurisdiction.
     Case 1:03-md-01570-GBD-SN Document 4248 Filed 11/07/18 Page 2 of 6
In re Terrorist Attacks, 03 MDL 1570
Page 2
        Dallah Avco contends that Bayoumi was an employee of the KSA’s Presidency of Civil
Aviation (“PCA”) who was seconded to an Air Navigation System Support project for which
Dallah Avco was contracted with PCA to provide services. (ECF. No. 3284). Dallah Avco
alleges that it did not hire, direct, or supervise the work of Bayoumi. (Id.).

       2. The FBI Subpoena and Contemplated Document Production

        Plaintiffs’ subpoena and Touhy request to the FBI seeks, among other things, records
“referring or relating to” Omar al Bayoumi and Fahad al Thumairy, as well as records from the
“subfile” investigation referenced in the 9/11 Review Commission Report issued in March 2015.
As the FBI previously explained in greater detail in its letter of September 13, 2018 (ECF No.
4176), the documents that are the subject of the PECs’ Touhy request and subpoena are currently
classified and/or were compiled in the course of an ongoing law enforcement and
counterterrorism investigation. Omar al Bayoumi and Fahad al Thumairy are, along with others,
the subjects of that investigation.

         Notwithstanding the sensitive nature of these documents, as the government informed the
court at the October 12, 2018 conference, the FBI has determined that it will, in the exercise of
its discretion, produce documents to the PECs that are responsive to their discovery demands.
The FBI has made clear to the litigants, however, that it is making a discretionary determination
to release information with the understanding that the disclosed information would be subject to
a restrictive protective order that would provide, to the greatest extent possible, that the
information disclosed would be closely held, to minimize the risk (and the attendant harms) of
public disclosure of the information.

       3. The Terms of the Proposed Protective Order

        The proposed protective order provides that information designated as confidential by the
FBI may only be disclosed to (i) members of the PECs, as well as support staff and other
attorneys working in the same law firm as a member of the PECs, to the extent those attorneys
are licenced to practice in the United States, have filed a notice of appearance in this case, and
have offices in the United States; (ii) attorneys representing KSA and Dallah Avco, as well as
support staff of such attorneys, to the extent those attorneys have offices in the United States and
have filed a notice of appearance; (iii) witnesses being deposed in this action who agree to be
bound by the terms of the Protective Order; (iv) experts or consultants whose offices are in the
United States; and (v) court reporters, stenographers, videographers and translators assisting with
depositions. Proposed Protective Order ¶ 6.

       The proposed protective order provides a mechanism by which selected confidential
documents could be shared with additional persons if there is a litigation need to do so.
Paragraph 7 states that any party may seek the consent of the FBI to share a particular
confidential document or portion thereof with an individual not listed in paragraph 6, upon a
showing of good cause. To the extent the FBI does not consent, a party can seek leave from the
Court to share such documents.
     Case 1:03-md-01570-GBD-SN Document 4248 Filed 11/07/18 Page 3 of 6
In re Terrorist Attacks, 03 MDL 1570
Page 3
                                          ARGUMENT

        Rule 26(c) provides that “any person from whom discovery is sought may move for a
protective order in the court where the action is pending.” The court may “for good cause” issue
an order that “specif[ies] terms” for the disclosure or discovery. Fed. R. Civ. P. 26(c)(1)(B).
The FBI has demonstrated good cause for the Court to enter an attorney’s eyes only protective
order that would minimize the risk of public disclosure of this sensitive information.

        The documents at issue were compiled as part of an ongoing law enforcement and
counterterrorism investigation. They are replete with detailed personal information regarding
third parties, most of whom have some association with Bayoumi and/or Thumairy. Indeed,
witness statements are among the primary documents that the FBI intends to release in the first
and second tranches. These third parties have not been charged with a crime, and yet having
their names and personal information associated with individuals being investigated in
connection with the most heinous terrorist attack in United States history would undeniably
subject them to embarrassment and harassment. See, e.g., United States v. Amodeo, 71 F.3d
1044, 1050 (2d Cir. 1995) (“the privacy interests of innocent third parties . . . should weigh
heavily in a court’s balancing equation”); United States v. Smith, 776 F.2d 1104, 1113-14 (3d
Cir. 1985) (disclosure of identities of uncharged subjects of criminal investigation could result in
“clearly predictable injuries to [their] reputations”).

         Unauthorized disclosure of these sensitive documents would also raise significant law
enforcement concerns. Among other things, public disclosure of interview reports and other
third-party information would undermine the FBI’s ability to obtain the cooperation of witnesses
in this and other investigations. See, e.g., United States v. Tucker, 380 F.2d 206, 213 (2d Cir.
1967). Such cooperation “is a requisite of effective law enforcement.” In re United States, 565
F.2d 19, 22 (2d Cir. 1977). And courts have long recognized the particular harms implicated by
a release of information from the files of an ongoing criminal investigation. North v. Walsh, 881
F.2d 1088, 1097 (D.C. Cir. 1989) (holding, under FOIA, that “disclosure would reveal the scope
and direction of the investigation and could allow the target to destroy or alter evidence, fabricate
fraudulent alibis, and intimidate witnesses”); see also W. Journalism Ctr. v. Office of Indep.
Counsel, 926 F. Supp. 189, 192 (D.D.C. 1996) (noting that witnesses with premature access to
investigative records “could easily alter, conform or construct their testimony depending upon
the information disclosed”).

        Courts routinely enter protective orders to protect the types of information at issue here.
See, e.g., United States v. Smith, 985 F. Supp. 2d 506 (S.D.N.Y. 2013). Indeed, the Court has
entered a protective order governing pre-trial discovery in this case, noting that the “numerous
defendants to these consolidated actions are accused of either committing the terrorist acts of
September 11, 2001 or providing material support to those who did,” thereby subjecting their
confidential and private information to “widespread public scrutiny with prejudicial effects in the
absence of a protective order.” In re Terrorist Attacks on September 11, 2001, 454 F. Supp. 2d
220, 223 (S.D.N.Y. 2006).

       The Second Circuit has affirmed that it is particularly appropriate for documents
containing law enforcement sensitivities to be subject to an attorney’s eyes only protective order,
     Case 1:03-md-01570-GBD-SN Document 4248 Filed 11/07/18 Page 4 of 6
In re Terrorist Attacks, 03 MDL 1570
Page 4
even if the information contained therein is not protected by the law enforcement privilege. In re
City of New York, 607 F.3d 923, 949 (2d Cir. 2010). While even restrictive protective orders can
be “fallible,” they nonetheless “minimize the effects of disclosure.” Id.; see also Floyd v. City of
New York, 739 F. Supp. 2d 376, 381 (S.D.N.Y. 2010) (attorney’s eyes only protective order “can
mitigate many if not all of the oft-alleged injuries to the police and law enforcement”).

        Dallah Avco asserts that attorney’s eyes only orders are disfavored, Ltr. at 1, but the
cases it cites do not support that broad proposition. See Prometheus Solutions, Inc. v. Coker, No.
14-cv-0349 GBW/SMV, 2015 WL 13662596, at *3 (D.N.M. Apr. 1, 2015) (noting that
attorney’s eyes only provisions “are not unusual in litigation involving trade secrets,” but
declining to approve an order on the specific facts of that case); Commissariat A L’Energie
Atomique v. Samsung Elec. Co., 430 F. Supp. 2d 366, 370 (D. Del. 2006) (holding that, in patent
case in which attorney’s eyes only protective order had been entered, counsel could share a
particular document with its client because the designating party had made a “weak showing” as
to why that document contained confidential information). In any event, those cases arose in the
distinguishable context of trade secrets and patent litigation. As the Second Circuit has
explained, commercial information is not analogous to law enforcement information. In re City
of New York, 607 F.3d at 936. The Second Circuit has found that even the types of attorney’s
eyes only protective orders that are common in trade secrets litigation may not provide sufficient
protection of law enforcement information, both because the “injury [from disclosure is] more
severe,” and because “it is far more difficult to remedy.” Id. A commercial injury can “usually
be remedied by an injunction or money damages,” but the same is not true of the harms from
disclosure of law enforcement information. Id. Moreover, the compromise of law enforcement
sensitive information is much harder to detect than a disclosure of trade secrets. Id.

        The concerns highlighted by the Second Circuit apply with particular force in this case.
Dallah Avco proposes that the Court grant access to foreign nationals who are not present in the
United States, who do not appear to have any ties to the United States, and over whom the Court
cannot exercise any effective jurisdiction. As justification, Dallah Avco asserts that these
individuals are attorneys who owe unspecified ethical duties under unspecified foreign law. Ltr.
at 3. But given that the Second Circuit has found that an attorney’s eyes only protective order is
an imperfect protection even when applied to counsel licensed in the United States, In re City of
New York, 607 F.3d at 935 n.12 (citing examples of leaks of confidential information by
members of the bar), such an order would provide even less protection against disclosures by
individuals who are not subject to the Court’s jurisdiction. That these individuals nominally
consent to the Court’s exercise of jurisdiction over them is of no moment if they are not present
in the United States and hold no property or assets in the United States.

         Dallah Avco further argues that any potential violation of the protective order could be
addressed through a monetary sanction levied upon it. Ltr. at 4. But the FBI is not a party to this
litigation, and a monetary sanction would not provide it, or the third parties whose information is
at issue, with any effective remedy if sensitive information were to be publicly disclosed. Nor is
there reason to believe that a potential monetary penalty against Dallah Avco would serve as an
effective deterrent against disclosure by the individuals with whom Dallah Avco proposes to
share these documents.
     Case 1:03-md-01570-GBD-SN Document 4248 Filed 11/07/18 Page 5 of 6
In re Terrorist Attacks, 03 MDL 1570
Page 5
         While the harm to the FBI and the third parties whose information is at stake from public
disclosure would be substantial and irremediable, any prejudice to Dallah Avco from the entry of
the protective order is at best speculative. Dallah Avco claims that it would not be able to
litigate this case effectively if it could not share “key documents” with its foreign counsel, its
foreign expert, and in-house counsel. Ltr. at 3. As an initial matter, it is not at all clear that any
of the FBI documents would be of more than marginal significance to the litigation between the
PECs and Dallah Avco. The FBI can represent that the vast majority of the documents that will
be produced do not even mention Dallah Avco. Moreover, Dallah Avco has made no showing as
to why these individuals would be “‘uniquely qualified’ to assess the documents,” part of the
balancing test laid out in the very trade secrets cases upon which Dallah Avco relies for assessing
whether a client should be allowed access to confidential material. See Medtronic Sofamor
Danek, Inc. v. Michelson, No. 01-2373-GV, 2002 WL 33003691, at *4 (W.D. Tenn. Jan. 30,
2002) (entering attorney’s eyes only protective order to protect financial and marketing data,
where defendant would not be “uniquely qualified” to interpret the data, and thus had not
established a litigation “need . . . to personally examine” these records); Frees, Inc. v. McMillian,
No. 05-1979, 2007 WL 184889, at *5 (W.D. La. Jan 22, 2007) (declining to enter attorney’s eyes
only protective order where plaintiff had “unique” knowledge of the technology at issue and
counsel would not be able to interpret the documents without the client’s assistance). Dallah
Avco’s U.S.-based counsel should be equally capable of reviewing and assessing the strategic
importance of any documents produced by the FBI.

        In any event, Dallah Avco’s argument attacks a strawman. The protective order contains
a mechanism by which Dallah Avco can obtain leave from either the FBI or the Court to share
“key documents” with these individuals. Thus, this is not a situation in which a document that is
essential to Dallah Avco’s defense would be kept from the client or foreign counsel. Rather, the
issue before the Court at the present time is whether these individuals should be provided access
to the entirety of the confidential FBI production, regardless of whether there is any litigation
need for those individuals to have access to such sensitive information. The answer to this
question is plainly no.

         Dallah Avco has offered no good reason why these individuals need access to the entirety
of the FBI production. Dallah Avco merely contends that the procedure that has been proposed
for granting access to specific documents could result in “delays.” Ltr. at 4. Vague assertions of
potential inconvenience cannot serve as the basis for providing foreign counsel and Dallah Avco
employees with wholesale access to the FBI production. The Court is well-equipped to deal with
any disputes on an expedited basis if a time-sensitive issue were to arise. And if a document is
of central relevance to Dallah Avco’s interests, it need not wait until a motion is filed or a
deposition is in progress before availing itself of the proposed procedures for obtaining leave for
additional access. The mechanisms in the proposed protective order appropriately balance the
FBI’s need to keep its sensitive information confidential with the parties’ need to effectively
litigate this case.

       Accordingly, the FBI respectfully requests that the Court enter the proposed protective
order without modifications.
     Case 1:03-md-01570-GBD-SN Document 4248 Filed 11/07/18 Page 6 of 6
In re Terrorist Attacks, 03 MDL 1570
Page 6
                                        Very truly yours,

                                        GEOFFREY S. BERMAN
                                        United States Attorney for the
                                        Southern District of New York

                                  By:     /s/ Jeannette A. Vargas
                                        SARAH S. NORMAND
                                        JEANNETTE A. VARGAS
                                        Assistant United States Attorneys
                                        86 Chambers Street, 3rd Floor
                                        New York, New York 10007
                                        Tel. (212) 637-2709/2678
                                        Fax (212) 637-2730
                                        sarah.normand@usdoj.gov
                                        jeannette.vargas@usdoj.gov
